

104 HR 6806 IH: COVID-19 Emergency Housing Relief Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6806IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Cleaver (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo suspend certain requirements under the public housing and housing choice voucher programs during the COVID-19 emergency, and for other purposes.1.Short titleThis Act may be cited as the COVID-19 Emergency Housing Relief Act of 2020.2.Suspension of community service, work, presence in unit, and minimum rent requirements and time limits on assistance(a)SuspensionNotwithstanding any other provision of law, during the period that begins upon the date of the enactment of this Act and ends 6 months after the end of the incident period for the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic, the following provisions of law and requirements shall not apply:(1)Section 12(c) of the United States Housing Act of 1937 (42 U.S.C. 1437j(c); relating to community service).(2)Any work requirement or time limitation on assistance established by a public housing agency participating in the Moving to Work demonstration program authorized under section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321).(3)Paragraph (3) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(3); relating to minimum rental amount).(4)Section 982.312 of the regulations of the Secretary of Housing and Urban Development (24 C.F.R. 982.312); relating to absence from unit).(b)ProhibitionNo penalty may be imposed nor any adverse action taken for failure on the part of any tenant of public housing or a dwelling unit assisted under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to comply with the laws and requirements specified in subsection (a) during the period specified in subsection (a).3.Housing choice vouchers(a)Section 8 vouchersNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall provide that—(1)during the COVID-19 emergency period, a public housing agency may not terminate the availability to an eligible household of a housing choice voucher under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for failure to enter into a lease for an assisted dwelling unit; and(2)in the case of any eligible household on whose behalf such a housing choice voucher has been made available, if as of the termination of the COVID-19 emergency period such availability has not terminated (including by reason of paragraph (1) of this subsection) and such voucher has not been used to enter into a lease for an assisted dwelling unit, the public housing agency making such voucher available may not terminate such availability until the expiration of the 60-day period beginning upon the termination of the COVID-19 emergency period.(b)DefinitionFor purposes of this section, the term COVID-19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the end of the incident period for the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.